Case 18-12409 Doc 49 Filed 11/13/18 Entered 11/13/18 15:28:45 Main Document Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF LOUISIANA
   __________________________________________
   In re                                      |
                                              | Chapter 11
               GUILBEAU MARINE, INC.         |
                                              | Case No. 18-12409
                     Debtor                   |
                                              | Section “B”
   __________________________________________|

                                                ORDER

          The Court, having considered the Application For Authority to Sell the M/V Todd G at

   Private Sale Free and Clear of All Liens, Claims, and Encumbrances with Incorporated

   Memorandum [P-40] (“Application”) filed by Guilbeau Marine, Inc. as Debtor-in-Possession,

   which came for hearing on November 7, 2018;

          PRESENT:         AS REFLECTED IN THE RECORD

          The Court, considering all notices and hearing requirements of the Bankruptcy Code,

   Bankruptcy Rules, Local Rules, and other applicable law having been satisfied, after proper notice

   having been issued in accordance with law to all parties in interest, and further considering the law

   and evidence, the withdrawal of the objection of South Lafourche Bank, and lack of other

   objection(s) to the Application, including the request pursuant to the Application to distribute the

   net sale proceeds (described below) to South Lafourche Bank and Trust Company, the Court now

   enters the following:

          IT IS ORDERED that the Application is GRANTED;

          IT IS FURTHER ORDERED that Guilbeau Marine, Inc., Debtor and Debtor-in-

   Possession, is authorized to sell the M/V Todd G; Official No. 1077092 (“Todd G”) to Big Red

   Barge Limited Co., a U.S. Virgin Islands limited liability company (“Buyer”) for the purchase

                                               Page 1 of 3
Case 18-12409 Doc 49 Filed 11/13/18 Entered 11/13/18 15:28:45 Main Document Page 2 of 3



   price of SEVEN HUNDRED FIFTY-THOUSAND AND NO/100 ($750,000.00) DOLLARS in

   accordance with the Purchase Agreement attached as Exhibit A hereto;

          IT IS FURTHER ORDERED that Anthony Guilbeau, on behalf of the Debtor, is

   authorized to execute any and all documents necessary to effect said sale under the terms and

   conditions set forth herein, including authority to execute the documentation to record title and

   discharge liens, with the U.S. Coast Guard, National Vessel Documentation Center;

          IT IS FURTHER ORDERED that the Todd G shall be sold free and clear of all interests,

   liens, claims, and encumbrances, whether recorded or unrecorded, pursuant to 11 U.S.C. § 363 (f)

   and/or (h), with any such liens, claims, and encumbrances to attach to the sale proceeds with the

   same validity, priority and extent that they attached to the Todd G;

          IT IS FURTHER ORDERED that the Buyer is deemed to be a good faith purchaser, the

   sale is an arm’s length transaction, the price paid is fair and reasonable consideration for the

   Properties, and is entitled to the protections under 11 USC §363(m).

          IT IS FURTHER ORDERED that: (i) all persons and entities holding and asserting

   Interests of any kind and nature with respect to the M/V Todd G shall be forever barred from

   asserting such Interests against the Buyer, its successors or assigns, and the Todd G; (ii) that all

   Interests existing as to the Todd G prior to the sale will be unconditionally released, discharged

   and terminated; (iii) that this Order be binding upon and govern the acts of all entities including

   without limitation, the U.S. Coast Guard, National Vessel Documentation Center, and all filing

   agents, filing officers, recorders of mortgages, recorders of deeds, registrars of deeds,

   administrative agencies, governmental departments, secretaries of state, federal, state, and local

   officials, and all other persons and entities who may be required by operation of law, the duties of


                                              Page 2 of 3
Case 18-12409 Doc 49 Filed 11/13/18 Entered 11/13/18 15:28:45 Main Document Page 3 of 3



   their office, or contract, to accept, file, register or otherwise record or release any documents or

   instruments (collectively “the Filing Officers”); and (iv) that all Filing Officers are hereby

   authorized, ordered and directed to cancel all such Interests from their records as to the Todd G,

   including, but limited to the mortgages and liens in favor of South Lafourche Bank & Trust

   Company, Allied Shipyard, Inc., and Star Tech Marine Electronics, LLC.

          IT IS FURTHER ORDERED that that the settlement agent, and/or Buyer if there is no

   settlement agent, is authorized and directed to pay the ordinary and customary closing costs and

   expenses (no commission(s) shall be paid), out of the proceeds of the sale, pay $4,875.00 to the

   Debtor to be used by the Debtor to pay the US Trustee Fee associated with the sale of the Todd G,

   and to pay the remaining sale proceeds directly to South Lafourche Bank & Trust Company.

          IT IS FURTHER ORDERED that this Order is not subject to an automatic stay, as

   permitted under Federal Rules of Bankruptcy Procedure 6004(h) or otherwise, and the Debtor is

   authorized to execute any and all conveyance and transfer documents, agreements, releases and

   other agreements and to take any and all such actions necessary in his discretion to effectuate the

   sale of the Properties.

          IT IS FURTHER ORDERED that the Debtor shall serve a copy of this Order on the

   required parties who will not receive notice through the ECF System pursuant to the Federal Rules

   of Bankruptcy Procedure and the Local Bankruptcy Rules and file a certificate of service to that

   effect within three (3) days.

          New Orleans, Louisiana, November 13, 2018.



                                                        Hon. Jerry A. Brown
                                                        U.S. Bankruptcy Judge

                                              Page 3 of 3
